DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The amendment filed 6/7/2021 is entered.

Double Patenting
Four Terminal Disclaimers were filed and approved on 6/7/2021. The previous double patenting rejections are withdrawn.

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: claims 1 and 2 of the invention are not shown in the prior art of a method of manufacturing a reflective mask blank comprising a multilayer reflective film on a substrate that reflects EUV light, wherein the multilayer reflective film has a laminated film or a absorber film formed on the multilayer reflective film, and especially with regards to:
the combination of requirements of:
carrying out defect inspection for the multilayer reflective film to obtain first defect information of the multilayer reflective film, depositing the laminated film or the absorber film on the multilayer reflective film, forming a fiducial mark on the laminated film or the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A BAND whose telephone number is (571)272-9815.  The examiner can normally be reached on Mon-Fri, 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractic.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/MICHAEL A BAND/Primary Examiner, Art Unit 1794